Citation Nr: 1726280	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to an increased rating for left meniscus tear, currently rated 10 percent disabling.


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1985.  He also served with the Army National Guard (ANG) from 1985 to 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the Jackson, Mississippi RO.

The Veteran provided testimony before a Decision Review Officer in May 2010.  A transcript of that hearing is of record.  The Veteran initially requested a hearing before the Board; however, he withdrew his request in April 2017.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's prostate cancer and migraines did not manifest during a period of active service or during his service with the Army National Guard and are not otherwise related to service, to include exposure to chemicals during service.

2. The Veteran's diabetes mellitus, type II did not manifest during a period of active service or during his service with the Army National Guard; did not manifest within one year of separation from service; and is not otherwise related to service, to include exposure to chemicals during service.

3. Even with consideration of the Veteran's symptoms such as pain and functional impairment related thereto, the Veteran's left knee disability does not more nearly approximate flexion limited to 30 degrees or less or extension limited to 10 degrees or more.

4. The Veteran's left knee disability does not subluxate, is stable, and does not cause frequent episodes of locking and effusion.


CONCLUSIONS OF LAW

1. The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2. The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4. The criteria for a rating in excess of 10 percent for left meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257-5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

All identified, available service treatment records, VA treatment records, and private medical records have been obtained and considered.  VA made multiple attempts to obtain service treatment records from the Veteran's period of active service and service with the Army National Guard (ANG).  While periodic examinations were obtained for his ANG service, no further records were found.  See Memorandum of Record, Mississippi National Guard Adjutant General's Office, July 2012.  Further, VA notified the Veteran in August 2012 that service treatment records for his period of active duty service from August 1976 to February 1979 were unavailable.  The Veteran provided copies of records in his possession.  A formal finding of unavailability of records was made in June 2013.  VA obtained opinion reports addressing the etiology of prostate cancer, diabetes mellitus, and migraines.  The examiner reviewed the claims file and provided opinions supported by rationale.  Thus, the opinion reports are adequate for rating purposes.

VA provided examinations for the left knee in March 2012, March 2014, October 2015, August 2016, January 2017, and April 2017.  The examination reports are adequate because they document subjective complaints, objective test results, and address the rating criteria and levels of functioning.  The Board has also considered the holding by the United States Court of Appeals for Veterans Claims (Court) in Correia that an examination for the knee should consider active and passive motion, in weight-bearing and nonweight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The April 2017 examiner addressed Correia; the other examiners did not.  Where applicable, the Board has considered evidence that addresses the Correia considerations and finds that a remand for medical opinions speculating on the Veteran's level of disability in relation to Correia would provide little to no probative value and cause unnecessary delay to the appeal process with no benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

The Veteran seeks service connection for prostate cancer, diabetes mellitus, type II, and migraines, each to include as due to exposure to benzene, gasoline products, exhaust fumes, and break cleaner during service ("chemicals").  He has also alleged that his headaches are due to his diabetes mellitus, type II.

In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as diabetes mellitus, type II, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2016). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In this case, there is no competent and credible evidence that the Veteran's prostate cancer, diabetes mellitus, type II, or migraines are in any way related to his active service or any period he may have served on ACDUTRA or INACDUTRA while serving with the ANG.

Regarding prostate cancer, the available service treatment records do not show that it manifested during service or during his period with the ANG.  The Veteran was diagnosed with prostate cancer in 2006.  None of the private or VA treatment records indicate a nexus between the disability and service.  In March 2014, a VA examiner specifically found no relationship between prostate cancer and service and stated that there have been no medical studies showing any relationship between exposure to gasoline, fuel, cleansers, and exhaust to the development of prostate cancer 20 years after exposure.

Regarding diabetes, the available service treatment records do not show that diabetes manifested during service, during the Veteran's period with the ANG, or within one year of separation from service.  VA treatment records show his diabetes manifested in 2006, more than 21 years after separation from active duty and 9 years after separation from the ANG.  Additionally, medical records do not indicate a nexus between the Veteran's diabetes and service, to include the Veteran's exposure to chemicals during service.  In fact, in March 2014, a VA examiner opined that it was less likely as not that the diabetes mellitus, type II, is related to service.  The examiner stated that there have been no medical studies showing any relationship between exposure to gasoline, fuel, cleansers, and exhaust to the development of diabetes.  The examiner stated that the September 1993 National Guard service treatment record did not show the disability and noted that the Veteran was not diagnosed with diabetes until 2006.

Finally, regarding migraine headaches, VA treatment records show the Veteran reported a one month history of temporal headaches in March 2009.  January 2010 VA treatment records indicate that the Veteran's headaches had resolved as of October 2009.  Subsequent treatment records show the Veteran denied having headaches.  Thus, the medical records do not show a chronic headache condition.  In any case, since the Veteran has been shown to have headaches during the appeal period, the Board finds no relationship between any headaches and service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Service treatment records show complaints of headaches while being treated for an upper respiratory infection in September 1975.  However, no other complaints of headaches were noted in the service treatment records, to include the periodic examinations conducted during his period of service with the ANG.  Moreover, the March 2014 VA examiner found no relationship between headaches and service, to include exposure to chemicals.  The examiner stated that there have been no medical studies showing a relationship between chemical exposure and the development of headaches 29 years after exposure.  The examiner noted that the Veteran was treated for headaches along with a sore throat and ear ache in 1975 due to a respiratory infection.  The records indicate that headaches were more likely than not from dehydration related to the upper respiratory infection.  The examiner pointed out that the September 1993 ANG service treatment record showed the Veteran denied frequent or severe headaches.  Additionally, the examiner stated that private treatment records from Dr. F. showed a family history of diabetes mellitus, type II but are negative for the Veteran having headaches.  At most, VA treatment records dated March 2009 show complaints of a temporal headache.  The record showed a history of hypertension and that the Veteran had run out of medications.  The provider indicated that the headaches were secondary to hypertension.  Finally, the examiner pointed out that records were negative for evidence of a chronic headache disorder as the Veteran denied headaches during subsequent primary care appointments.

Also weighing against the claim are the Veteran's statements.  During the May 2010 Decision Review Officer (DRO) hearing, the Veteran testified that his diabetes mellitus, type II was diagnosed in 2005 and that his headaches were related to his diabetes.  He noted that his prostate problems began in 2000, though the prostate cancer was diagnosed later.  See also Statement, June 2012.  Thus, the Veteran's statements do not support a finding that any of his disabilities manifested during any period of service.  His statements also fail to indicate that his diabetes mellitus, type II manifested within one year of separation from service.

Regarding the Veteran's assertion that his disabilities are related to his exposure to chemicals during service, he is not competent to provide a nexus opinion on this matter.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In this case, the Veteran is competent to report exposure to chemicals during service and the Board finds his statements regarding his exposure credible.  However, the relationship between the Veteran's disabilities and chemical exposure is a complex medical question and he is not competent to provide an opinion on the matter.  As discussed above, the VA examiner addressed the relationship between the Veteran's disabilities and his exposure to chemicals during service and found no studies to support the Veteran's assertion of a nexus between them.  The Board finds the Veteran's statements regarding a relationship between his exposure to chemicals during service and his current disabilities are not competent or probative.  

Given the foregoing, the Board finds that the weight of the evidence shows that service connection for prostate cancer, diabetes mellitus, type II, and migraines is not warranted, and the claims must be denied.  Also, there is no basis to grant service connection for migraines secondary to diabetes mellitus as such has not been established herein.  The benefit of the doubt doctrine does not apply as a preponderance of the evidence is against the claims.  


III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an increased rating for his left meniscus tear, which is currently rated 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which rates the knee based on limitation of flexion.  Also potentially applicable are Diagnostic Codes 5257 (recurrent subluxation or lateral instability of the knee); 5258 (cartilage, semilunar, dislocated with frequent "locking," pain, and effusion into the joint); 5259 (cartilage, semilunar, removal of, symptomatic); and 5261 (limitation of extension).

Diagnostic Code 5257 rates recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent rating, moderate impairment warrants a 20 percent rating, and severe impairment warrants a 30 percent rating.  The terms "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  When there is removal of semilunar cartilage that is symptomatic, a 10 percent rating is provided under Diagnostic Code 5259.  38 C.F.R. § 4.71a.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, flexion limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion limited to 45 degrees warrants a 10 percent rating, and flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, limitation of extension of the leg, extension limited to 5 degrees warrants a noncompensable (0 percent) rating while extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.  Notably, when rating the knees, as in this case, VA General Counsel has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

During his May 2010 hearing before a Decision Review Officer (DRO), the Veteran testified that his left knee ached, throbbed, and would become stiff.  At times the knee joint felt out of place.  He had difficulty climbing stairs when his knee stiffened and noted that his knee ached when the weather changed.  Regarding employment, he had difficulty with his job duties because he needed to be able to climb in and out of holes and needed assistance to do so.  He also indicated that he could not drive for long periods and had difficulty squatting.  He experienced knee symptoms three to four times each day.  On a few occasions, his knee "jump[ed] out" and he lost his balance.  On at least two occasions he fell.

During his March 2012 VA examination, the Veteran received a diagnosis of osteoarthritis.  He complained of continued pain and reported flare-ups with prolonged walking or standing.  Range of motion (ROM) testing showed flexion to 90 degrees with pain.  Extension measured to 0 degrees with no objective evidence of pain.  No changes were observed after repetitive use testing.  Functional impairment included less movement than normal and pain on movement.  The examiner noted tenderness with palpation of the joint.  Muscle strength and stability were normal.  The examiner found no history of recurrent patellar subluxation or dislocation.  The examiner noted meniscal tear with meniscectomy resulting in and frequent episodes of joint pain and effusion.  The Veteran used a knee brace to aid with functionality of the knee.

During a March 2014 VA examination, the Veteran reported pain and flare-ups.  ROM testing showed left knee flexion to 140 degrees with no objective painful motion.  Extension measured to 0 degrees, with no objective evidence of painful motion.  No changes were observed after repetitive use testing.  The examiner observed objective evidence of pain when palpating the joint.  Muscle strength and stability tests were normal and the examiner found no evidence of recurrent patellar subluxation or dislocation.  The examiner noted the Veteran's meniscal condition and that it caused frequent episodes of joint pain.  For ambulation, the Veteran continued to use a knee brace.  The examiner stated that the knee condition limited high impact activity and that pain, weakness, fatigability or incoordination should not limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.

In a November 2014 statement, the Veteran reported loss of normal working movements, more pain with movement, strain, swelling, and inability to execute skilled movements smoothly.  He noted interference with his ability to sit, stand, bear weight, and walk long distances. 

During an October 2015 VA examination, the Veteran reported constant and progressive knee pain.  ROM test results were normal on initial testing and after repetitive use.  While pain was observed on examination, the pain did not cause functional loss.  The examiner did not observe pain with weight-bearing; however, the Veteran continued to have pain on palpation of the joint.  The examiner stated that the Veteran did not have pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over time.  Muscle strength and stability tests were normal.  The examiner found no symptoms attributable to the Veteran's meniscus condition.  The examiner stated that the knee osteoarthritis does not result in significant functional limitation based on his observation of the Veteran's physical examination.

During an August 2016 examination, which was conducted by QTC, the Veteran reported joint instability and sharp, constant pain.  Flare-ups were described as increased pain and tightness that occurred with prolong standing/walking, bending, and squatting.  He advised that his job required frequent bending and squatting daily.  His pain increased during flare-ups from an 8 on the pain scale to a 9 or 10 and lasted 1 to 2 days.  The Veteran said he could no longer run or jump due to his left knee disability.  ROM testing showed flexion to 125 degrees and extension to 0 degrees.  No pain was noted on examination; however, the Veteran still had pain on palpation of the joint.  The examiner found no objective evidence of crepitus.  After repetitive use, no additional limitations were observed.  The examiner stated that pain significantly limited functional ability with repeated use over a period of time and found the limitation to be to 110 degrees of flexion and normal extension.  The examiner also stated that less movement than normal and swelling contributed to the disability.  Strength and stability tests were normal.  The Veteran continued to use his knee brace.

The Veteran had another compensation and pension examination in January 2017, also performed by QTC providers.  The Veteran stated that during flare-ups, his knee ached on the inside and that flare-ups occurred after bending, squatting, upon awakening, and with weather changes.  ROM testing showed flexion to 130 degrees with pain and extension to 0 degrees.  The examiner stated that the pain did not cause functional loss.  There was no pain with weight-bearing or evidence of crepitus.  The knee was tender to palpation.  No additional limitations were observed after repetitive use testing.  The examiner stated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time or flare-ups.  Strength and stability tests were normal.  The examiner stated that the knee condition impacted the Veteran's ability to engage in repetitive squatting, kneeling, and climbing as these movements aggravated the knee.

Finally, the Veteran had an examination in April 2017.  The Veteran said his flare-ups occurred with increased activity and during cold and rainy weather.  He described the flare-ups as "swelling and throbbing" and he had difficulty bending the knee and kneeling.  The left knee disability caused impairment with prolonged walking and sitting, pivoting, bending, kneeling, and squatting.  ROM testing showed flexion to 120 degrees with pain; however, the pain did not cause functional loss.  Extension measured to 0 degrees with no pain.  The knee joint remained tender to palpation.  No changes were observed after three repetitions.  The examiner stated that she could not state without resorting to speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups because the Veteran was not examined after repeated use or during a flare-up.  Muscle strength and stability tests were normal.  He continued to use a knee brace.  The examiner stated that the left knee condition would impact employment due to limitations with prolonged walking, heavy lifting, kneeling, squatting, climbing and forward bending.  The examiner stated that there was no evidence of pain on non-weight bearing testing or passive ROM testing.

The Board has considered all of the evidence, including the Veteran's lay statements describing his pain and impairment, but finds that a rating in excess of 10 percent is not warranted for any period during the pendency of the claim.  While the Veteran reported a few instances of perceived knee instability, VA examiners consistently found that muscle strength and knee stability test results were normal.  No objective evidence of instability of the knee joint was documented by providers during the pendency of the claim.  Thus, a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee.  38 C.F.R. § 4.71a.

A higher rating is also not warranted under Diagnostic Code 5258 as the Veteran is already in receipt of the maximum disability evaluation under this criteria.  In any case, the evidence does not show dislocated semilunar cartilage that causes episodes of locking, pain, and effusion into the joint.  Id.  All three symptoms are required under the diagnostic code and none of the objective evidence has shown locking of the knee.

Additionally, a separate rating is not warranted under Diagnostic Code 5259.  Id.  While the Veteran had a meniscectomy during service and has reported pain and stiffness, these symptoms have been considered in the 10 percent rating currently assigned for limitation of flexion of the knee.  As discussed below, it is only with consideration of symptoms such as pain, stiffness, and other factors that a 10 percent rating under Diagnostic Code 5260 can be justified as the Veteran has not had limitation of flexion limited to 45 degrees at any time during the pendency of the claim.  The Board cannot use the same symptoms to grant a separate rating under Diagnostic Code5259 as this would violate the rule against pyramiding.

Regarding Diagnostic Code 5260, the Board finds that a rating in excess of 10 percent is not warranted under this diagnostic code because the Veteran's flexion has not been limited to at least 30 degrees, with consideration of factors such as pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or during flare-ups.  The Veteran's ROM of flexion has ranged between 90 degrees and 140 degrees during the pendency of the claim and even with consideration of other factors, the Board cannot find that the disability picture more nearly approximates the criteria for a 20 percent rating.

Finally, a separate rating is not warranted under Diagnostic Code 5261 as the Veteran has had full range of motion on extension during the entire pendency of the claim.  Moreover, there has been no indication of objective evidence pain on extension or other symptoms directly attributed to knee extension.  As discussed above, the Veteran's complaints related to knee flexion and those symptoms, such as pain and stiffness, have been accounted for under the 10 percent rating assigned under Diagnostic Code 5260.  Again, the Board cannot rate the same symptoms under Diagnostic Code 5261 because it would violate the rule against pyramiding.

The Board has considered the Veteran's complaints and the medical records but finds that the Veteran's disability picture is not of the severity to warrant an increased rating at any time during the pendency of the claim.  Moreover, separate and higher ratings are not warranted under the diagnostic codes discussed above.  In rendering this determination, the Board has considered the factors under 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment, but finds that the currently assigned rating adequately encompasses the Veteran's symptoms.

Here, the Board finds that the degree of disability shown for the period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  The appeal is denied.


ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus, type II, is denied.

Service connection for migraine headaches is denied.

Entitlement to a rating in excess of 10 percent for the left knee disability is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  His MOS during service was Wheeled Vehicle Mechanic, which had a high probability of noise exposure.  In support of his claim are lay and witness statements describing the manifestation of his hearing loss.  In March 2014, the Veteran had a VA audiology examination; however, the examination report is inadequate for rating purposes because the examiner based the etiology opinion on the Veteran's lack of hearing loss shown at separation from service.  However, the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Accordingly, this matter should be remanded for another VA examination for the purpose of determining whether in-service noise exposure is related to the current hearing loss disability and whether such exposure could have caused the Veteran to progressively lose his hearing over the years. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. Thereafter, schedule the Veteran for a VA audiology examination to determine the etiology of his bilateral hearing loss.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the claims file in the examination report.  All necessary testing must be conducted

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years). 

The examiner must provide a rationale for any opinion expressed.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


